 

Exhibit 10.5

 

EXECUTION VERSION

 

AMENDED AND RESTATED

 

INTERCREDITOR AGREEMENT

 

THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this Amended and Restated
Intercreditor Agreement, together with all exhibits, schedules, extensions,
renewals, amendments, restatements, substitutions, and replacements hereto and
hereof, this “Agreement”) is dated as of July 8, 2016 by and among CALM WATERS
PARTNERSHIP, a Wisconsin general partnership, together with its successors and
assigns, (“Calm Waters”), the additional lenders party hereto (collectively, the
“Additional Lenders”), and the holders of the Promissory Notes (as defined
below) party hereto (collectively, the “Holders,” and together with Calm Waters
and the Additional Lenders, the “Lenders,” and each, individually, a “Lender”).

 

WITNESSETH:

 

WHEREAS, Electronic Cigarettes International Group, Ltd., a Nevada corporation
(the “Borrower”) has entered into a Credit Agreement dated April 27, 2015 (as
amended, restated or otherwise modified from time to time, the “CW Credit
Agreement”) with Calm Waters pursuant to which Calm Waters has agreed to provide
a term loan to Borrower in the original principal amount of $35,000,000. The
indebtedness of the Borrower to Calm Waters is evidenced by promissory notes (as
amended, restated or otherwise modified from time to time, the “CW Notes”);

 

WHEREAS, the Borrower has also entered into a Credit Agreement dated April 27,
2015 (as amended, restated or otherwise modified from time to time, the
“Additional Lender Credit Agreement” and together with the CW Credit Agreement,
the “Credit Agreements”) with the other lenders party hereto (collectively, the
“Additional Lenders”), pursuant to which the Additional Lenders have agreed to
provide term loans to Borrower in the aggregate original principal amount of
$6,214,225.11. The indebtedness of the Borrower to the Additional Lenders is
evidenced by promissory notes (as amended, restated or otherwise modified from
time to time, the “Additional Lender Notes”);

 

WHEREAS, the Borrower has issued 15% Senior Secured Convertible Promissory Notes
dated either January 14, 2014 or February 28, 2014 in the aggregate principal
amount of $[•] to the Holders, which were amended in January 2015 to, among
other things, reduce the interest rate payable thereon and extend the maturity
date thereof (as amended, restated or otherwise modified from time to time, the
“Promissory Notes,” and together with the CW Notes and the Additional Lender
Notes, the “Notes”);

 

WHEREAS, to secure amounts outstanding under the CW Credit Agreement and the CW
Notes, the Borrower, together with subsidiaries of the Borrower identified in
the CW Security Agreement referred to below (therein, the “Guarantors”) and Calm
Waters have entered into that certain Guarantee and Collateral Agreement dated
April 27, 2015 (the “CW Security Agreement”) pursuant to which the Guarantors
have agreed to guaranty payment of the Borrower’s obligations to Calm Waters
pursuant to the CW Credit Agreement and the Borrower and the Guarantors have
each granted to CW a security interest in substantially all of their respective
property to secure payment of all obligations of Borrower and the Guarantors to
CW;

 

 

 

 

WHEREAS, to secure amounts outstanding under the Additional Lender Credit
Agreement and the Additional Lender Notes, the Borrower, together with the
Guarantors and the Additional Lenders have entered into that certain Guarantee
and Collateral Agreement dated April 27, 2015 (the “Additional Lender Security
Agreement”) pursuant to which the Guarantors have agreed to guaranty payment of
the Borrower’s obligations to the Additional Lenders pursuant to the Additional
Lender Credit Agreement and the Borrower and the Guarantors have each granted to
the Additional Lenders a security interest in substantially all of their
respective property to secure payment of all obligations of Borrower and the
Guarantors to each of the Additional Lenders;

 

WHEREAS, to secure amounts outstanding under the Promissory Notes, the Borrower,
together with subsidiaries of the Borrower identified in the Security Agreement
referred to below (therein, the “Additional Debtors,” and together with the
Guarantors, the “Grantors”) and the Holders have entered into that certain
Security Agreement dated [•] (the “Promissory Note Security Agreement” and
together with the CW Security Agreement and the Additional Lender Security
Agreement, the “Security Agreements”) pursuant to which the Borrower and the
Additional Debtors have each granted to the Holders a security interest in
substantially all of their respective property to secure payment of all
obligations of Borrower and the Additional Debtors to the Holders; and

 

WHEREAS, the parties hereto have entered into that certain Intercreditor
Agreement dated April 27, 2015 which provides that the security interest in the
collateral of the Borrower and the Additional Debtors held by the Holders is
subordinate to the security interest of CW and the Additional Lenders (the “2015
Intercreditor Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

Article I
RECITALS; DEFINITIONS AND OTHER CONVENTIONS

 

Section 1.1.          Recitals. The foregoing recitals are hereby incorporated
into and made a material part of this Agreement.

 

Section 1.2.          Definitional Conventions.

 

(a)          The words “hereof”, “herein”, “hereunder” and “hereto” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Article,
Section, subsection, paragraph, item, exhibit and schedule references are to
this Agreement unless otherwise specified.

 

(b)          All terms defined in this Agreement in the singular shall have
comparable meanings when used in the plural, and vice versa, unless otherwise
specified.

 

2 

 

 

Section 1.3.          Definitions. As used in this Agreement (including the
preamble and recitals hereto), the following terms shall have the meanings
assigned to them below in this Section 1.3 or in the provision of this Agreement
referred to below:

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the Person specified and
shall include any Person that directly or indirectly owns 5% or more of any
class of equity interests of the Person specified or that is an officer or
director of the Person specified; provided, however, that in no event shall the
term “Affiliate,” when used with respect to the Borrower or the other Obligors,
include CW or its successors or assigns.

 

“Aggregate Principal Indebtedness” means, as of any date of determination, the
sum of (i) the aggregate principal balance outstanding under the CW Credit
Agreement and the CW Notes, plus (ii) the aggregate principal balance
outstanding under the Additional Lender Credit Agreement and the Additional
Lender Notes, plus (iii) the aggregate principal amount of the outstanding
Promissory Notes.

 

“Agreement” shall have the meaning given to such term in the preamble hereto.

 

“Authorized Officer” means the chief executive officer, chief financial officer,
treasurer or managing partner, as applicable, of the Borrower, acting singly.

 

“Bankruptcy Proceeding” means any proceeding by, against or with respect to, the
Borrower or any Obligor under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law or for the appointment of a receiver for the Borrower or any Obligor
or its assets.

 

“Borrower” shall have the meaning given to such term in the recitals hereof.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York City are authorized or required by law to close.

 

“Collateral” means all property and interests in property, real and personal,
tangible and intangible, now owned or hereafter acquired or created by the
Borrower or any Obligor in or upon which a security interest, lien or mortgage
is granted to any Lender to secure any obligations owing to Lenders, or any of
them, and all balances held by any Lender for the account of the Borrower or any
Obligor or any other property held or owing by any Lender to or for the credit
or for the account of the Borrower or any Obligor with respect to which any
Lender has rights to set off or appropriate or a common law lien.

 

“Credit Document” as used herein means all notes, loan agreements, guarantees,
security agreements, mortgages, instruments, pledge agreements, assignments,
acceptance agreements, commitments, facilities, reimbursement agreements and any
other agreements, documents and instruments, now or hereafter existing,
creating, evidencing, guarantying, securing or relating to any or all of the
Obligations, including without limitation the CW Credit Agreement, the CW Notes,
Additional Lender Credit Agreement, the Additional Lender Notes and the
Promissory Notes, together with all amendments, modifications, renewals,
extensions or restatements thereof.

 

3 

 

 

“Default” shall have the meaning given to such term in each Credit Document, as
applicable.

 

“Designated Collateral” shall have the meaning assigned to such term in
Section 3.1 hereof.

 

“Designated Lender” shall mean Calm Waters, solely in its capacity as the Lender
designated by all Lenders hereunder to hold or control, for the benefit of all
Lenders, the Designated Collateral.

 

“Disputed Payment” shall have the meaning assigned to such term in Section 3.5
hereof.

 

“Event of Default” shall have the meaning given to such term in each Credit
Document, as applicable.

 

“Event of Default Notice” shall have the meaning given to such term in
Section 2.1 hereof.

 

“Lender” means individually and “Lenders” means individually and collectively,
each Lender and their respective successors and assigns.

 

“Mortgages” means the mortgages or deeds of trust required to be executed by the
Borrower or any Grantor from time to time pursuant to the Credit Documents,
granting a security interest in and to the real property defined and described
therein, in favor of or for the benefit of one or more of the Lenders, and all
exhibits, schedules, extensions, renewals, amendments, substitutions and
replacements to and of any such mortgage or deed of trust.

 

“Obligations” as used herein means any and all of the indebtedness, obligations
and liabilities of any kind and description arising in any way, of the Borrower
or of any Obligor, to any Lender or to any affiliate of any Lender, whether
individual or collective, joint or several, direct or indirect, absolute or
contingent, secured or unsecured, due or to become due, contractual or tortious,
arising by operation of law or otherwise, now existing or hereafter arising
under or in respect of the Credit Documents or other instruments or agreements
executed and delivered pursuant thereto or in connection therewith, whether
incurred by the Borrower and/or any Grantor as principal, surety, endorser,
guarantor, accommodation party or otherwise, including without limitation any
future advances, whether obligatory or voluntary under, or refinancings,
renewals or extensions of or substitutions for, any existing or future debt,
principal, interest and fees, late fees, yield-maintenance amounts, prepayment
premiums and expenses (including without limitation reasonable attorneys’ fees
and costs), or that have been or may hereafter be contracted or incurred and any
and all costs, expenses and liabilities which may be made or incurred by any
Lender in any way in connection with any of the Obligations or any collateral
security therefor.

 

4 

 

 

“Obligor” means individually, and “Obligors” means individually and
collectively, the Borrower, the Grantors and each and every other maker,
endorser, guarantor, surety of or party obligated for (or whose assets secure)
any of the Obligations.

 

“Person” means any individual, partnership, limited liability company,
corporation, trust, joint venture or unincorporated organization, including any
government or agency or political subdivision thereof.

 

“Post-Default Payment” means any payments, or proceeds of the Collateral, from
the Borrower or any other source with respect to the Obligations, including
without limitation from the exercise of any set-off, distributions received with
respect to the Obligations in any Bankruptcy Proceeding or the proceeds from the
sale of any Obligations to the Borrower or any Affiliate of the Borrower, which
payments or proceeds are:

 

(a)          received by a Lender within ninety (90) days prior to a Special
Event of Default,

 

(b)          received by a Lender upon the occurrence or during the continuance
of a Default or Event of Default under any Credit Agreement,

 

(c)          received as a result of the exercise by any Lender of any set-off
against any asset of the Borrower or any Obligor; or

 

(d)          received as proceeds of Collateral as a result of any foreclosure
or other realization upon the Collateral by any Lender or in a Bankruptcy
Proceeding.

 

“Qualified Lender” means a Lender which is neither the Borrower nor an Affiliate
of the Borrower.

 

“Requisite Lenders” means, on any date of determination, Lenders which are
Qualified Lenders holding 50% or more of the Aggregate Principal Indebtedness.

 

“Returning Lender” shall have the meaning assigned to such term in Section 3.5
hereof.

 

“Security Agreement” means individually, and “Security Agreements” means
individually and collectively, the CW Security Agreement, the Additional Lenders
Security Agreement, the Promissory Note Security Agreement and any other
security agreement required to be executed by the Borrower or any Grantor on the
date of this Agreement and from time to time thereafter pursuant to the CW
Credit Agreement and/or the Additional Lender Credit Agreement and/or the
Promissory Notes, granting a security interest in and to the collateral defined
and described therein, in favor of any Lender, and all exhibits, schedules,
extensions, renewals, amendments, substitutions and replacements to and of any
such security agreement.

 

“Security Document” means individually, and “Security Documents” means
individually and collectively: (i) the Mortgages; (ii) each Security Agreement,
(iii) any additional security devices, agreements or instruments executed by the
Borrower or other Obligor granting a lien or security interest to secure the
Obligations, (iv) the ancillary documents relating to any of the foregoing
including but not limited to financing statements; and (v) all extensions,
renewals, amendments, substitutions, replacements to or restatements of any of
the foregoing.

 

5 

 

 

“Sharing Adjustments” shall have the meaning assigned to such term in
Section 3.5(a) hereof.

 

“Sharing Payment” shall have the meaning assigned to such term in Section 3.5(a)
hereof.

 

“Special Collateral Account” means that certain restricted account maintained by
and under the sole dominion and control of the Designated Lender for the purpose
of receiving and holding Post-Default Payments.

 

“Special Event of Default” means (i) the commencement of a Bankruptcy
Proceeding, (ii) the acceleration of all of the obligations under any Credit
Document, or (iii) any other Default or Event of Default which has not been
waived or cured within thirty (30) days after an Event of Default Notice with
respect thereto has been delivered to the Lenders.

 

Article II
COORDINATED ACTION IF DEFAULT OR EVENT OF DEFAULT AND ACCELERATION

 

Section 2.1.          Notice of Default. Upon the occurrence of a Default or an
Event of Default, the applicable Lender may give notice thereof to the Lenders
(an “Event of Default Notice”) and shall schedule a meeting of all Lenders to be
held within ten (10) Business Days of the sending of such notice at a mutually
convenient time and place or by means of a telephone conference call in which
each person participating in the meeting may hear and be heard by all other
persons participating in the meeting. At such meeting the Lenders shall consult
with one another in an attempt to determine a mutually acceptable course of
conduct regarding the Borrower and the collection of the outstanding
Obligations, including without limitation the exercise of rights and remedies by
the Lenders under the Security Documents. Each Lender shall take such action
with respect to such Default or Event of Default as shall be directed by, and
only as directed by, the Requisite Lenders; provided that unless and until the
Lenders shall have received such directions, each Lender may (but shall not be
obligated to) take such action under (i) and (ii) below, as it deems necessary:

 

(i)          Emergency Actions. If the Requisite Lenders have not yet provided
instructions with regard to a Default or Event of Default, a Lender may take
such actions with regard to such Default or Event of Default which such Lender,
in good faith, believes to be reasonably required to protect Collateral from
damage or destruction, or material diminution of value; provided, however, that
upon receipt of the instructions from the Requisite Lenders which comply with
this Section 2.1, the actions of such Lender shall be governed thereby and such
Lender shall not take any further action which would be contrary thereto.

 

6 

 

 

(ii)         Administrative Actions. Each Lender shall have the right to take
such actions, or omit to take such actions, hereunder and under the Security
Documents not inconsistent with the instructions of the Requisite Lenders, or
the terms of this Agreement as such Lender deems necessary or appropriate to
perfect or continue the perfection of the liens on the Collateral to protect or
insure the Collateral. Except as provided above and as otherwise provided
pursuant to applicable law, no Lender shall have any duty as to the collection
or protection of the Collateral or any income thereon, nor as to the
preservation of rights against prior parties, nor as to the preservation of
rights pertaining to the Collateral beyond the safe custody of any Collateral in
such Lender’s possession.

 

Section 2.2.          Restrictions on Actions.  Each Lender agrees that, so long
as any Obligations are outstanding, each Lender’s respective rights and remedies
under its Credit Documents and its Security Documents may only be exercised in
accordance with and subject to the terms of this Agreement. Each Lender shall,
for the mutual benefit of all Lenders, except as otherwise expressly permitted
under this Agreement:

 

(a)          Refrain from accelerating or demanding repayment of the Obligations
owed to it;

 

(b)          Refrain from taking or filing any action, judicial or otherwise, to
enforce any rights or pursue any remedy under its Credit Documents and its
Security Documents, except for delivering notices hereunder;

 

(c)          Refrain from accepting any guaranty of, or any other security for,
the Obligations owing to it, except any additional security granted to each of
the Lenders; and

 

(d)          Refrain from exercising any rights or remedies under its Credit
Documents and its Security Documents which have or may have arisen or which may
arise as a result of an Event of Default or the acceleration of the maturities
of the Obligations;

 

provided, however, that nothing contained in subsections (a) through (d) above,
or otherwise in this Agreement, shall prevent any Lender from (x) imposing a
default rate of interest in accordance with its respective Credit Documents, (y)
raising any defenses in any action in which it has been made a party defendant
or has been joined as a third party, or (z) making such demands or filing such
claims in respect of the Obligations as are necessary to prevent the waiver or
bar of such claims under applicable statutes of limitations or other statutes,
court orders, or rules of procedure at any time. Except as expressly set forth
in or otherwise limited by this Agreement, each of the Lenders shall have any
and all rights and remedies it may have as a creditor under applicable law.

 

Article III
COLLATERAL IN POSSESSION OR CONTROL OF DESIGNATED LENDER; APPLICATION OF
PROCEEDS; CERTAIN PAYMENTS

 

Section 3.1.          Collateral in Possession or Control of Designated Lender.
Each of the Lenders acknowledges that the Collateral includes certain types of
assets which by their nature require either actual possession or control in
order to obtain a first priority perfected security interest in such Collateral
(hereinafter referred to as a “Designated Collateral”), and further acknowledges
that the Designated Lender shall control or physically possess, as applicable,
in accordance with applicable law, all such Designated Collateral for the
ratable benefit of all the Lenders. Nothing contained herein imposes on the
Designated Lender any duties with respect to the Designated Collateral beyond
the reasonable care in the custody and preservation of the Designated Collateral
while in the Designated Lender’s possession or control. Notwithstanding any
provision to the contrary set forth elsewhere in this Agreement, the Designated
Lender shall not have any duties or responsibilities in its capacity as
Designated Lender except those expressly set forth herein or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Designated Lender.

 

7 

 

 

Section 3.2.          Application of Proceeds. All amounts owing with respect to
the Obligations shall be secured by the Collateral on a pro rata basis without
distinction as to whether some Obligations are then due and payable and other
Obligations are not then due and payable. The Lenders agree that with respect to
all Post-Default Payments, including without limitation proceeds from any
realization of the Collateral by any Lender, the proceeds thereof shall be
applied:

 

(i)          first, to the payment of expenses incurred by the Lenders with
respect to maintenance and protection of the Collateral and of expenses incurred
with respect to the sale of or realization upon any of the Collateral or the
perfection, enforcement or protection of the rights of the Lenders (including
without limitation reasonable attorneys’ fees and expenses and other collection
costs);

 

(ii)         second, equally and ratably to all the Obligations, according to
the aggregate amounts thereof then owing to each Lender;

 

(iii)        third, the balance, if any, shall be returned to the Borrower or
such other Persons as are entitled thereto.

 

The Lenders hereby agree that all Post-Default Payments, whether received by
realization on the Collateral or otherwise, shall be applied to the payment of
the Obligations in accordance with the provisions of this Section 3.2.

 

Section 3.3.          Special Collateral Account.

 

(a)          The Lenders agree that all Post-Default Payments received by any
Lender from the Borrower or from any other source shall be deposited into the
Special Collateral Account. All amounts deposited into the Special Collateral
Account shall be held and invested in accordance with subsection (b) of this
Section 3.3 or shall be distributed in accordance with subsection (c) of this
Section 3.3. Each Lender shall promptly notify the other Lenders of such
Lender’s receipt of a Post-Default Payment and shall promptly deliver to the
Designated Lender such amounts for deposit into the Special Collateral Account
(with such endorsements as may be required). Each Lender agrees that any
Post-Default Payment held by it shall be held in trust for the benefit of the
Lenders. Notwithstanding the foregoing, no Lender shall be required to deliver
to the Designated Lender any Post-Default Payment received prior to the
occurrence of an event described in Section 3.3(c) or deposit any such
Post-Default Payment into the Special Collateral Account until the time an event
described in Section 3.3(c) occurs.

 

8 

 

 

(b)          Except as provided in Section 3.3(c) hereof, if the Default or
Event of Default which caused a payment received by a Lender to be a
Post-Default Payment is waived or cured in accordance with the provisions of the
applicable Credit Document and if no other Default or Event of Default has
occurred and then is continuing, all amounts deposited by a Lender in the
Special Collateral Account pursuant to Section 3.3(a) shall be repaid to each
such Lender, together with such Lender’s share of interest earned thereon on a
pro rata basis and any Post-Default Payments theretofore received by such Lender
shall not be required to be delivered to the Designated Lender or deposited into
the Special Collateral Account pursuant to Section 3.3(a) to the extent the same
constituted a Post- Default Payment by reason of such cured or waived Default or
Event of Default. No amount held in the Special Collateral Account representing
payment of any Obligations to the Lender initially entitled thereto, and no
payments thereafter received by a Lender shall constitute a Post-Default Payment
by reason of such cured or waived Default or Event of Default. No payment
returned to a Lender for which such Lender has been obligated to make a deposit
into the Special Collateral Account shall thereafter ever be characterized as a
Post-Default Payment by reason of such cured or waived Default or Event of
Default. If the Default or Event of Default which was subject to the notice
pursuant to Section 2.1 is a Default or Event of Default under the terms of each
Credit Document, then such Default or Event of Default shall not be considered
to be cured or waived for the purposes of this Section unless such Default or
Event of Default has been cured or waived under each Credit Document.

 

(c)          If the Obligations have been accelerated or the Requisite Lenders
have instructed any Lender to foreclose on a substantial portion of the
Collateral, seek the appointment of a receiver, commence litigation against the
Borrower, liquidate the Collateral, seize Collateral, or exercise other remedies
of similar character, or if a Bankruptcy Proceeding shall commence with respect
to the Borrower, all amounts in the Special Collateral Account, together with
all interest earned thereon, and all subsequent Post-Default Payments shall be
applied in accordance with Section 3.2.

 

(d)          The parties hereto and, by its consent hereto, the Borrower, agrees
that in the event any Post-Default Payment, whether or not deposited in the
Special Collateral Account, is applied in accordance with Section 3.2, then the
Obligations discharged by such Post-Default Payment shall be the Obligations to
which such Post-Default Payment is applied in accordance with the provisions of
Section 3.2 and not the Obligations with respect to which such Post- Default
Payment may have been originally made.

 

Section 3.4.          Turnover of Collateral. If any Lender acquires custody,
control or possession of any Designated Collateral other than pursuant to the
terms of this Agreement, such Lender shall promptly cause such Designated
Collateral, to the extent the same do not constitute Post-Default Payments, to
be delivered to the Designated Lender in accordance with Section 3.1. If any
Lender acquires custody, control or possession of any other Collateral or any
proceeds of Collateral other than pursuant to the terms of this Agreement, such
Lender shall promptly cause such other Collateral or proceeds to be disposed of
or distributed in accordance with Section 3.2 and Section 3.3 hereof, as
applicable. Until such time as such Lender shall have complied with the
provisions of the immediately preceding sentences, such Lender shall be deemed
to hold any such Collateral or proceeds in trust for the parties entitled
thereto under this Agreement.

 

9 

 

 

Section 3.5.          Sharing; Set-Offs.

 

(a)          No Lender shall set off against any assets of the Borrower or any
other Obligor without the prior approval of the Requisite Lenders, which may be
by telephonic vote. Subject to the remaining provisions of this Section 3.5, if
a Lender obtains a payment in the nature of a set-off (hereinafter referred to
as a “Sharing Payment”) with respect to any assets of the Borrower or any other
Obligor, such Lender shall promptly purchase from the remaining Lenders
participations in the Obligations owing to the remaining Lenders and shall make
such other adjustments from time to time as shall be equitable (the purchase of
such participation or the making of such other adjustments shall be referred to
as “Sharing Adjustments”) such that all Lenders shall share the benefit of such
Sharing Payment on a pro rata basis in accordance with the Obligations then
outstanding.

 

(b)          If any Lender exercises any right of set-off or similar right with
respect to any assets of the Borrower or any other Obligor (whether or not such
assets shall constitute Collateral), such Lender shall promptly cause such
amounts to be disposed of in accordance with Section 3.2 and Section 3.3 hereof
unless such Lender immediately complies with paragraph (a) above.

 

(c)          If, during the course of, or pursuant to, any Bankruptcy Proceeding
of the Borrower or any other Obligor, a Lender (the “Returning Lender”) is
required by a court or other tribunal of competent jurisdiction to disgorge,
refund, rebate, or otherwise return any payment received for which there has
been a distribution under Section 3.4 or Section 3.5 hereof by such Returning
Lender with respect to the Obligations (a “Disputed Payment”) to any trustee
presiding over such Bankruptcy Proceeding or to any other Person, the other
Lenders shall immediately pay to the Returning Lender their respective shares of
such Disputed Payment on a pro rata basis determined by multiplying the amount
of the Disputed Payment by a fraction, the numerator of which is the portion of
such Disputed Payment received by such Lender and the denominator of which is
the amount of such Disputed Payment. In addition, each of the parties hereto
shall pay to the other parties hereto such amounts so that, after giving effect
to the payments hereunder by all parties, the amounts received by all parties
are not in excess of the amounts to be paid to them hereunder as though such
Disputed Payment had not been made.

 

Section 3.6.          Retention and Investment of Proceeds.

 

(a)          Proceeds which, due to their nature, due to a restraining order or
otherwise are not permitted to be applied as set forth above, or due to the
Requisite Lenders determining it to be impractical to divide and apply such
proceeds to the payment of the Obligations, shall be held by the Designated
Lender or another Lender appointed by the Requisite Lenders until such proceeds
(A) are converted into cash, (B) are permitted to be applied or (C) become
practical to divide at which time such proceeds shall be applied in accordance
with the terms of this Agreement.

 

10 

 

 

(b)          Pending disbursement of any amounts held by any Lender pursuant to
this Agreement, such Lender shall (to the extent such Lender deems practical)
invest such amounts in (A) marketable direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing not later than the earlier of the anticipated distribution date of
such amounts and the date 180 days from the date of acquisition thereof; (B)
investments in commercial paper maturing not later than the earlier of the
anticipated distribution date of such amounts and the date 180 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
“A-I” or better from Standard & Poor’s Corporation or a rating of “P-I” or
better from Moody’s Investors Service, Inc.; (C) investments in certificates of
deposit, banker’s acceptances and time deposits maturing not later than the
earlier of the anticipated distribution date of such amounts and the date 180
days from the date of acquisition thereof issued or guaranteed by or placed with
and money market deposit accounts issued or offered by, any office of any
commercial bank which has a combined capital and surplus and undivided profits
of not less than $1,000,000,000 and which has a long-term bank deposit rating of
“A” or better from Standard & Poor’s Corporation or from Moody’s Investors
Service, Inc.; and (D) investments in repurchase agreements with any commercial
bank referred to in item (C) above with respect to obligations of the type
referred to in item (A) above, provided that such repurchase agreement is
secured by such obligations and requires repurchase thereunder within ten (10)
days.

 

Article IV
OTHER COLLATERAL; DUTY TO NOTIFY, COOPERATION; MARSHALLING

 

Section 4.1.          Additional Collateral. The Lenders agree that all of the
provisions of this Agreement shall apply to any and all properties, assets and
rights of the Borrower or any other Obligor in which any Lender, at any time,
acquires a security interest or lien pursuant to any Credit Document.

 

Section 4.2.          Cooperation; Accountings. To the extent that the exercise
of the rights, powers and remedies of any Lender in accordance with this
Agreement requires that any action be taken by any other Lender, such Lender
shall, to the extent not prohibited by applicable law, take such action and
cooperate with all Lenders to ensure that the rights, powers and remedies of all
Lenders are exercised in full. Each of the Lenders will, upon the reasonable
request of another Lender, from time to time execute and deliver or cause to be
executed and delivered such further instruments and do and cause to be done such
further acts as may be necessary or proper to carry out more effectively the
provisions of this Agreement. The Lenders agree to render accountings to each
other upon reasonable request, giving effect to the application of proceeds of
the Collateral as hereinbefore provided.

 

Section 4.3.          Marshalling. No Lender shall be required to marshal any
present or future security for (including, without limitation, the Collateral),
or other assurances of payment of, the Obligations or any of them, or to resort
to such collateral security or other assurances of payment in any particular
order; and all of each of such Person’s rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising. To the
extent that they lawfully may, each Lender hereby agrees that it will not invoke
any law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Lenders’ rights and remedies under the Security
Documents or under any other instrument evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or otherwise assured, and to the extent that they
lawfully may, each Lender hereby irrevocably waives the benefits of all such
laws.

 

11 

 

 

Section 4.4.          Purchase of Collateral. No Lender may purchase all or any
part of the Collateral at any public or private sale of such Collateral and make
payment on account thereof by using any claim then due and payable to such
Lender from the Persons which granted a security interest in such Collateral as
a credit against the purchase price unless all Lenders are purchasing such
Collateral and making payment by using the Obligations as a credit on the
purchase price on a pro rata basis in accordance with the amount of the
Obligations owed to each Lender which is a Qualified Lender. Such Lender shall
comply with Article 9 of the UCC of the relevant jurisdiction as a secured
party. Each of the Lenders shall cooperate with each other Lender in order to
obtain the maximum sale price reasonably possible upon any foreclosure or other
sale of all or any part of the Collateral. Notwithstanding the foregoing, all
sales, transfers and other dispositions of any Collateral shall be accomplished
in a commercially reasonable manner.

 

Section 4.5.          No Other Collateral. No Lender shall take any security
interest in the personal property or liens upon the real property of the
Borrower or any other Obligor other than security interests and liens which are
governed by the terms of this Agreement, other than security interests granted
to a Lender to secure indebtedness existing on the date of this Agreement and
subordinated pursuant to commercially reasonable subordination agreements.

 

Section 4.6.          Rights of Lenders to Receive Payment.

 

(a)          Nothing in this Agreement is intended to or shall limit any
Lender’s right to receive and retain regularly scheduled payments of principal
and interest, when due, on any Obligation so long as such payment does not
otherwise constitute a Post-Default Payment.

 

(b)          The Lenders agree that with respect to all payments that are not
Post-Default Payments (other than payments described in clause (a), above),
including without limitation proceeds from any realization of the Collateral by
any Lender, the proceeds thereof shall be applied:

 

(i)          first, to the payment of expenses incurred by the Lenders with
respect to maintenance and protection of the Collateral and of expenses incurred
with respect to the sale of or realization upon any of the Collateral or the
perfection, enforcement or protection of the rights of the Lenders (including
without limitation reasonable attorneys’ fees and expenses and other collection
costs);

 

(ii)         second, equally and ratably to all the Obligations, according to
the aggregate amounts thereof then owing to each Lender;

 

(iii)        third, the balance, if any, shall be returned to the Borrower or
such other Persons as are entitled thereto.

 

The Lenders hereby agree that all such payments, whether received by realization
on the Collateral or otherwise, shall be applied to the payment of the
Obligations in accordance with the provisions of this Section 4.6.

 

12 

 

 

Article V
AMENDMENTS AND WAIVERS OF CREDIT DOCUMENTS AND SECURITY DOCUMENTS

 

Section 5.1.          Amendments and Waivers of Credit Documents and Security
Documents. No term of the Credit Documents and/or Security Documents may be
amended, and the performance or observance by the parties to a Credit Document
or a Security Document of any term of such Credit Document or Security Document
may not be waived (either generally or in a particular instance and either
retroactively or prospectively) without the written consent of the Requisite
Lenders; provided, however, that except for amendments relating to the
adjustment of the amount of principal, the rate of interest, the payment of
premiums or the date of maturity, any permitted amendment or waiver under this
Section 5.1 shall constitute an amendment or waiver applicable all Credit
Documents and Security Documents (on a pro rata basis in accordance with the
amount of the Obligations owed to each Lender, as appropriate), as the case may
be.

 

Article VI
MISCELLANEOUS PROVISIONS REGARDING LENDERS’ POWERS

 

Section 6.1.          Reliance by Lenders. Each Lender shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender. Each Lender
shall be fully justified in failing or refusing to take action under this
Agreement or the Security Documents unless it shall first receive such advice or
concurrence of the Requisite Lenders.

 

Section 6.2.          Non-Reliance on Other Lenders. Each Lender represents to
the other Lenders that it has, independently and without reliance upon any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and made its own decision to make its loans or other extensions of
credit under its Credit Documents and to enter into such agreements. Each Lender
also represents that it will, independently and without reliance upon any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under the Security Documents and this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished by any Lender to the other Lenders
hereunder, no Lender shall have any duty or responsibility to provide the
Lenders with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower which may come into the possession of such Lender or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

13 

 

 

Section 6.3.          Determination of Amounts of Obligations. Each Lender will
maintain at its principal business office a register for the recordation of the
principal amount of Obligations owing to such Lender from time to time. Upon any
request by any other Lender therefor, each Lender shall deliver to each other
Lender a certificate, dated the date of delivery thereof, signed by such Lender,
as to (a) the identity of such Lender, (b) the principal amount of Obligations
then outstanding held by such Lender, (c) in the case of any such certificate
being delivered in contemplation of the application of amounts pursuant to
Section 3.2 hereof, the amount of interest owing to such Lender and any other
amounts in respect of Obligations owing to such Lender (in the case of any such
other amounts, accompanied by appropriate evidence thereof) and (d) in the event
any of the Obligations shall have become or been declared to be due and payable,
the principal amount then owing to such Lender. If requested by any other
Lender, the Borrower shall verify any information provided any Lender pursuant
to the immediately preceding sentence. For the purposes of determining the
amount of Obligations held by any Lender, absent knowledge to the contrary, each
Lender shall be entitled to rely on certifications received by it from the other
Lenders for such purpose in accordance with the foregoing (in each case, which
certificates shall be given substantially contemporaneously with the action
being taken); provided, that in the absence of a Lender’s receipt of any
certification requested by it pursuant to this sentence, such Lender shall be
entitled to take such action if such Lender shall have sufficient knowledge to
make any determination required to be made in connection with such action.

 

Article VII
GENERAL PROVISIONS

 

Section 7.1.          Consents, Amendments, Waivers.

 

(a)          Consents, Amendments and Waivers of the Credit Documents and the
Security Documents. Consents under and amendments and waivers of the Credit
Documents and the Security Documents shall be subject to the terms of
Section 5.1 hereof.

 

(b)          Consents, Amendments, and Waivers of this Agreement. No amendment,
waiver or consent of this Agreement shall be effective unless in writing and
signed by Lenders holding at least 66-2/3% of the Aggregate Principal
Indebtedness; provided, that unanimous consent of the Lenders shall be required
to (i) amend the definitions set forth in this Agreement of “Aggregate Principal
Indebtedness,” “Collateral,” “Obligations,” “Post-Default Payment,” “Requisite
Lenders,” or amend Section 4.6 or any provision of Article II, Article III or
Article V hereof; or (ii) change the voting percentages set forth in this
Section 7.1. No amendment, waiver or consent shall affect the rights or duties
of any Lender hereunder unless in writing and signed by such Lender and the
Lenders required by the foregoing sentence.

 

Section 7.2.          Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to the conflicts of laws principles thereof.

 

14 

 

 

Section 7.3.          Parties in Interest. All terms of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto, including, without limitation, any
future holder of any Credit Document and any institutional lender who becomes a
participant in or holder of any of the Obligations, by amendment to any Credit
Document or otherwise. No Lender shall allow any Person to become a transferee
of Obligations from such Lender or to become a party to any Credit Document
unless such Lender shall have caused such Person to execute and deliver to the
other Lenders a written agreement by which such Person becomes a “Lender” under
this Agreement and assumes the obligations of a “Lender” hereunder.

 

Section 7.4.          Counterparts. This Agreement and any amendment hereof may
be executed in several counterparts and by each party on a separate counterpart,
each of which, when so executed and delivered, shall be an original, but all of
which together shall constitute but one and the same instrument. In proving this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought.
Delivery of an executed signature page hereto by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 7.5.          Headings. The headings of the sections of this Agreement
are inserted for convenience only and shall not be deemed to constitute a part
hereof.

 

Section 7.6.          Notices. Any notice, request or consent required hereunder
or in connection herewith shall be deemed satisfactorily given if in writing and
delivered by hand or overnight courier service, mailed by registered or
certified mail or sent by facsimile to:

 

(a)          the Lenders to the attention of the individuals and at the
respective addresses or telecopier numbers set forth on the signature pages
hereto;

 

(b)          Borrower to the attention of:

 

Electronic Cigarettes International Group, Ltd.

1707 Cole Boulevard, Suite 350

Golden, Colorado 80401

Facsimile No.: 1-888-479-0691

Attention: William Seamans

Email: bill.seamans@ecigcorporate.com

 

All notices and other communications given to any part hereto, in accordance
with the provisions of this Agreement, shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, or sent by
fax or on the date five (5) Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 7.6, or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 7.6. As agreed to among the Lenders from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

 

15 

 

 

Section 7.7.          Termination of Credit Documents. Upon the irrevocable
payment in full in cash of all Obligations to any Lender, such Lender shall
cease to be a party to this Agreement; provided, however, if all or any part of
the payments to such Lender are thereafter invalidated or set aside or required
to be repaid to any Person in any Bankruptcy Proceeding, then this Agreement
shall be renewed as of such date and shall thereafter continue in full force and
effect to the extent of the Obligations so invalidated, set aside or repaid; and
provided further that if any payment made to such Lender constitutes a
Post-Default Payment, such Lender shall continue to be a party to this
Agreement.

 

Section 7.8.          No Third Party Beneficiaries. This Agreement is solely for
the benefit of each of the Lenders and is not intended to grant any rights,
benefits or defenses to or for the benefit of Borrower or any Person now or
hereafter acting for or through the rights or interests of the Borrower.

 

Section 7.9.          Bankruptcy Proceedings. Nothing contained herein shall
limit or restrict the independent right of any Lender to initiate an action or
actions in any Bankruptcy Proceeding in its individual capacity and to appear to
be heard on any matter before the bankruptcy or other applicable court in any
such Bankruptcy Proceeding, including without limitation, with respect to any
question concerning the post-petition usage of Collateral and post-petition
financing arrangements. Except to the extent set forth in this Agreement with
respect to matters pertaining to the Collateral, or to the extent any Lender,
for itself, expressly authorizes another Lender in writing otherwise, no Lender
is: (i) entitled to initiate such actions on behalf of any other Lender; or (ii)
entitled to appear and be heard on any matter before the bankruptcy or other
applicable court in any such Bankruptcy Proceeding as the representative of any
other Lender; or (iii) authorized in any such Bankruptcy Proceeding to enter
into any agreement for, or give any authorization or consent with respect to,
any determination of adequate protection with respect to the Obligations or the
post-petition usage of Collateral, unless such agreement, authorization or
consent has been approved in writing by the Requisite Lenders. Each Lender
agrees that from and after the institution of any Bankruptcy Proceeding
involving the Borrower, as respects the Collateral such Lender will not enter
into any agreement with such Borrower with respect to post-petition usage of
cash collateral, post-petition financing arrangements or adequate protection
without the written consent of the Requisite Lenders. This Agreement shall
survive the commencement of any such Bankruptcy Proceeding.

 

Section 7.10.         Contesting Liens or Security Interests; Contesting
Obligations. No Lender shall contest the validity, perfection, priority or
enforceability of or seek to avoid, have declared fraudulent or have put aside
any lien or security interest granted to any other Lender and each party hereby
agrees to cooperate in the defense of any action contesting the validity,
perfection, priority or enforceability of such liens or security interests. No
Lender shall contest the validity or enforceability of or seek to avoid, have
declared fraudulent or have set aside any Obligations.

 

Section 7.11.         No Partnership. It is expressly understood, confirmed and
acknowledged by the parties hereto that nothing contained in this Agreement nor
the existence or terms of the CW Credit Agreement and related documents thereto
shall be deemed to constitute an admission of any Additional Lender as a partner
to Calm Waters or create any other affiliate relationship between them.

 

Section 7.12 2015 Intercreditor Agreement. Upon the effectiveness of this
Agreement, the 2015 Intercreditor Agreement shall be terminated and of no
further force or effect.

 

[Remainder of page intentionally left blank]

 

16 

 

 

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have caused this Agreement to be executed by their respective duly authorized
officers as of the date first written above.

 

  CALM WATERS PARTNERSHIP         By:       Name:  Richard S. Strong    
Title:    Managing Partner

 

  Notice Address:  115 S. 84th Street     Milwaukee, Wisconsin  53214  
Facsimilie No.: (414) 453-9174   Attention: Susan Hollister   E-mail:
shollister@baraboogrowth.com

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]

 

 

 

 

  ADDITIONAL LENDER    

 

  By:         Name:       Title:  

 

  Notice Address:                 Telecopy No.:     Attention:     E-mail:  

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]

 

 

 

 

 

  HOLDER    

 

  By:         Name:       Title:  

 

  Notice Address:                 Telecopy No.:     Attention:     E-mail:  

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]

 

 

 

  

ACKNOWLEDGMENT OF AND AGREEMENT

TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

Reference is hereby made to the Amended and Restated Intercreditor Agreement
dated July __, 2016, among Calm Waters Partnership, and the other lenders
signatory thereto. Capitalized terms used and not defined herein shall have the
meanings ascribed to them in the Intercreditor Agreement.

 

The Borrower acknowledges, consents and, to the extent performance by the
Borrower is required thereunder, agrees to the terms and conditions of the
Amended and Restated Intercreditor Agreement, including, without limitation, the
provisions of Section 3.3(d) thereof.

 

The Borrower shall execute and deliver such other documents and instruments, in
form and substance reasonably satisfactory to the Lenders, and shall take such
other action, in each case as any Lender may reasonably request, to effectuate
and carry out the provisions of the Amended and Restated Intercreditor Agreement
including, without limitation, by recording or filing in such places as any
Lender may deem desirable, such other documents or instruments as such Lender
may specify.

 

[Remainder of page left intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, the party below has caused this Acknowledgment of and
Agreement to Amended and Restated Intercreditor Agreement to be executed by its
duly authorized officers as of the ___ day of June, 2016.

 

  ELECTRONIC CIGARETTES
INTERNATIONAL GROUP, LTD.,   as the Borrower

 

  By:       Name: William Seamans     Title:   Chief Financial Officer

 

 

